Citation Nr: 0005168	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a soft tissue mass 
of the neck and a mass under the right arm due to exposure to 
herbicide agents.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a headaches 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  Service records indicate that he was awarded 
the Combat Infantryman's Badge, among other awards and 
commendations.  


FINDINGS OF FACT

1.  Competent evidence tending to show that the soft tissue 
mass of the neck and the mass under the right arm are 
medically related to the veteran's period of service or to 
any incident of service, to include exposure to herbicide 
agents, has not been presented.   

2.  Competent evidence tending to show that the current 
diagnosis of sinusitis is medically related to the veteran's 
period of service has not been presented.   

3.  Competent evidence tending to show that the current 
diagnosis of headaches is medically related to the veteran's 
period of service has not been presented.   


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for soft 
tissue mass of the neck and a mass under the right arm due to 
exposure to herbicide agents is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to service connection for a 
sinus disorder is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991).  

3.  The claim of entitlement to service connection for 
headaches is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
Service connection may also be warranted in statutorily-
defined situations which allow the VA to presume that a 
disease was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

In addition, as the veteran served continuously for ninety 
(90) or more days during a period of war, if a malignant 
tumor becomes manifest to a degree of 10 percent within one 
year from the date of his termination of such service, such 
condition would be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1999) are met even though there is no record of 
such diseases during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) (The term "soft-tissue 
sarcoma" includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma; (For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.)  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1999).  

These diseases must have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall be come manifest to a degree of 10 percent 
or more within a year, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6)(i) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1999).

Under 38 U.S.C.A § 1116(b)(1) (1999), when the Secretary of 
VA determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure to humans to an herbicide agent and the occurrence 
of a disease in humans, the Secretary must prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease.

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the republic 
of Vietnam during the Vietnam era is not warranted for 
certain diseases, including brain tumors.  The Secretary 
cited numerous studies and concluded that, based on the 
available evidence, a positive association did not exist 
between the named diseases and herbicide exposure. 

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 
38 C.F.R. § 3.303(d).  In other words, the fact that the 
veteran may not meet the requirements of 38 C.F.R. § 3.309 
would not in and of itself preclude him from establishing 
service connection as he may, in the alternative, establish 
service connection by way of proof of actual direct 
causation, showing that his exposure to an herbicide during 
service caused any current disorders.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d).  
It must be noted however that these provisions deal with the 
question of whether a particular disease or injury occurred 
in service, that is, what happened then, and not the question 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required.  
In short, the above-cited provisions do not presumptively 
establish service connection for a combat veteran; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence.  Id.  There is no statutory or regulatory 
limitation on the types of evidence that may be used in any 
case to support a finding that a veteran engaged in combat 
with the enemy.  Accordingly, any evidence which is probative 
of that fact may be used by a veteran to support an assertion 
that the veteran engaged in combat with the enemy, and VA 
must consider any such evidence in connection with all other 
pertinent evidence of record.  Id. 

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (the Court) has defined "well-
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must 
be more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  A not 
well-grounded claim must be denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995).  If the initial burden of presenting 
evidence of a well-grounded claim is not met, the VA does not 
have a duty to assist the veteran further in the development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Analysis

Service connection for soft tissue mass of the neck and a 
mass under the right arm due to exposure to herbicides

In Caluza, supra, in the context of a veteran's claim for 
service connection, the Court stated that in order for a 
claim to be well grounded, that is plausible, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis), (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

A February 1997 VA examination report indicates that the 
veteran has a mass under the right arm and soft tissue mass 
in the left posterior trigone of neck, probably a lipoma.  

Presumptive service connection - exposure to herbicides

With respect to the claim of disability attributable to 
herbicide exposure, where there is medical evidence of a 
current disorder under § 3.309(e) (1999), and there is 
competent evidence of herbicide agent exposure, then the 
third requirement under Caluza, the nexus, is, in essence, 
presumed.  See 38 C.F.R. § 3.309(e) (1999).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that in order to be afforded the presumption of exposure to 
certain herbicide agents, the record must show both service 
in Vietnam during the Vietnam Era, and the presence of one of 
the diseases specified in 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).

In this case, the evidence of record shows that the veteran 
has recognized service in the Republic of Vietnam.  He was 
awarded the Vietnam Service Medal and Republic of Vietnam 
Campaign Medal.  Service records indicate that he served in 
Vietnam from March 1969 to March 1970.  Thus, the question is 
whether he has a presumptive disease under § 3.309(e) in 
order to establish a well-grounded claim based on exposure to 
Agent Orange during service.

The disorders for which presumptive service connection may be 
granted under 38 C.F.R. § 3.309(e) are specified with 
precision, and do not include lipoma or benign soft tissue 
masses.  Since the record does not include a diagnosis of one 
of the specific disorders entitled to presumptive service 
connection under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), 
the claim as evaluated under the regulations governing 
presumptive service connection based on exposure to 
herbicides is not well-grounded.

Non presumptive service connection - exposure to herbicides

Notwithstanding the foregoing, as discussed above, the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 State. 2725, 2727-29 (1984) does not 
preclude an appellant from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (1994).  

As noted above, in order to well ground the claim, three 
elements must be established:  current disability, in-service 
incurrence, and medical nexus.  The medical evidence of 
record establishes that the veteran currently has a mass 
under the right arm and a soft tissue mass in the left 
posterior trigone of the neck, probably a lipoma.  Therefore, 
the first element is established.

With respect to the second element, in-service incurrence, 
the veteran's service medical records did not document any 
evidence of masses or other growths during service.  

The Board notes that the veteran is alleging that he 
developed the masses after service and the masses were due to 
the exposure to Agent Orange.  The February 1997 VA Agent 
Orange examination report indicates that the veteran reported 
that he served with the First Infantry Division, Second to 
the Eighteenth Battalion.  The veteran indicated that he was 
not directly sprayed by Agent Orange but he was in a recently 
sprayed area.  He was not sure if he was exposed to 
herbicides other than Agent Orange.  He indicated that he 
probably ate food or drink that could have been contaminated.  
He did not know how many exposures he had.  He stated that in 
the last six months in Vietnam, he worked in an area where 
all the trees and vegetation were dead or dying.  The veteran 
reported that in the later part of 1970, he noted a lump in 
the right axilla.  He stated that the lump was removed, but 
he was never told of the result.  He stated that three years 
later, there was a recurrence and it was again excised. 

The Board concedes that the veteran engaged in combat with 
the enemy during a period of war.  Service records indicate 
that he was awarded the Combat Infantryman's Badge.  Thus, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.303 (d) are 
applicable in this case.  Under 38 U.S.C.A. § 1154(b), a 
veteran, who engaged in combat, may use satisfactory lay 
evidence to show that an injury or disease happened in 
service, but not to show a current diagnosis or a nexus 
between a current condition and service.  See Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  Generally, section 
1154(b) is applied to a combat veteran's advantage were there 
are no service medical records because the records were lost 
or destroyed. 

The Board notes that these provisions deal with the question 
of whether a particular disease or injury occurred in 
service, that is, what happened then, and not the question of 
either current disability or nexus to service, as to both of 
which competent medical evidence is generally required.  In 
short, the above-cited provisions do not presumptively 
establish service connection for a combat veteran; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 

The Board notes that the veteran is not asserting that the 
masses were incurred during combat.  However, the veteran is 
asserting that he was exposed to Agent Orange in service, 
under both combat and noncombat conditions, and this exposure 
caused the growths on his neck and under his right arm.  The 
Board finds that the veteran's statements, as supported by 
the other corroborative evidence contained in the file, are 
sufficient to establish that he was exposed to Agent Orange 
or other herbicides in service.   

With respect to the third element, medical nexus evidence, 
there has been no competent medical evidence presented 
linking the veteran's mass under the right arm and the soft 
tissue mass in the left posterior trigone of the neck to any 
incident of service, including exposure to Agent Orange, 
which is alleged to have been sustained during service.  The 
February 1997 Agent Orange examination report and the other 
medical evidence of record does not provide a medical nexus 
between the veteran's claimed Agent Orange exposure and the 
incurrence of the masses in the neck and under the right arm.  

The veteran asserts that the masses on his neck and under his 
right arm are etiologically related to the exposure to Agent 
Orange in service.  The veteran's assertions of a causal 
link, standing alone, without the support of competent 
medical evidence, are not probative of a causal link because 
the veteran, as a lay person, is not competent to offer 
medical opinions.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-5. 

In conclusion, the Board finds that although there is 
evidence of a current disability, a mass under the right arm 
and a soft tissue mass on the neck, and competent evidence 
which establishes that the veteran was exposed to Agent 
Orange or any other herbicide during service in Vietnam, 
there is no competent medical evidence of a nexus between the 
veteran's exposure to Agent Orange, or any other herbicide 
agent in Vietnam, and the masses of the neck and under the 
right arm.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Accordingly, the veteran's claim of entitlement to 
service connection for a mass under the right arm and on the 
neck on this basis is not well grounded and is denied.

Direct and presumptive service connection - other than Agent 
Orange exposure

As discussed above, under Caluza, the veteran must present 
competent evidence of (1) a current disability (a medical 
diagnosis), (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

The veteran has submitted competent evidence of a current 
disability.  The February 1997 VA examination report reflects 
a diagnosis of a mass under the right arm and a soft tissue 
mass in the left posterior trigone of the neck, probably a 
lipoma.   

The service medical records, however, did not document any 
evidence of a mass or growth under the right arm or on the 
neck.  Thus, there is no evidence of direct in-service 
incurrence under 38 U.S.C.A. § 1110.  

The veteran asserts that he first developed a mass under the 
right arm in 1970 after service.  Review of the record 
reveals that a February 1997 VA Agent Orange examination 
report indicates that the veteran noted a lump in the right 
axilla in the later part of 1970.  He stated that the lump 
was removed, but he was never told of the result.  He stated 
that three years later, there was a recurrence and it was 
again excised.  Examination revealed no evidence of neoplasia 
in the veteran.  The diagnosis, in pertinent part, was 
history of possible exposure to Agent Orange while in Vietnam 
1969 to 1970. Review of the record reveals that the veteran 
underwent a VA surgical examination in February 1997.  The VA 
surgical examination report indicates that in 1996, he 
noticed a soft tissue growth developing in the posterior 
triangle of the left lateral neck, which has grown slowly.  
He also reported that in 1982, he had an operation for the 
mass under the right arm; the mass was the size of a walnut.  
It recurred, a second operation was performed, and it was 
determined that the mass was benign.  The mass recurred in 
1986 and was removed.  The veteran was unable to obtain the 
medical records reflecting such treatment for our review, 
however.  

The veteran does not allege that the masses were malignant 
and the medical evidence of record does not establish that 
the masses are malignant tumors.  There is no evidence of a 
diagnosis of a malignant tumor within one year from service 
separation in September 1970.  Therefore, the provisions of 
38 C.F.R. §§ 3.307 and 3.309 do not establish entitlement to 
service connection on a presumptive basis for masses under 
the right arm and on the neck.  

The veteran has not submitted competent evidence of a medical 
nexus between the mass under the right arm and the soft 
tissue mass on the neck and the veteran's period of service 
or any incident of service [including, as previously 
discussed, exposure to Agent Orange].  Because no competent 
evidence has been presented which establishes a causal link 
between the masses and his period of service, the Board finds 
that the claim of entitlement to service connection for a 
mass under the right arm and a soft tissue mass on the neck 
is not well grounded, and therefore, the claim must be 
denied.  38 U.S.C.A. § 5107(a). 

The Board notes that the veteran may render his claim well 
grounded by submitting competent medical evidence linking or 
relating the current diagnosis of a mass under the right arm 
and a soft tissue mass on the neck to his period of service 
at any time.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  
The Board finds that the RO made a diligent effort to obtain 
all pertinent treatment records that were identified by the 
veteran and has fulfilled its duty pursuant to 38 U.S.C.A. 
§ 5103 (West 1991).

Service connection for a sinus disorder

In Caluza, supra, in the context of a veteran's claim for 
service connection, the Court stated that in order for a 
claim to be well grounded, that is plausible, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis), (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

The veteran has submitted competent evidence of a current 
disability.  A February 1997 VA Agent Orange examination 
report reflects, in pertinent part, a diagnosis of allergic 
rhinitis and a history of recurrent sinusitis, paranasal X-
ray examination not remarkable.  The veteran reported that 
about five years after service in Vietnam, he developed nasal 
congestion, obstruction, pain, and pressure on his nose and 
cheeks.  He reported that he went to see a doctor and he was 
told that he had some sinus problems.  He was treated with 
antibiotics.  The veteran indicated that since then, he has 
had symptoms on and off mostly during the summer and winter.  
Examination of the nose revealed that the septum was straight 
and mucosa and turbinates were very swollen and congested.     

Review of the claims file reveals that treatment records, 
from the G. Medical Clinic, reflect that sinusitis was 
diagnosed eleven times from December 1989 to October 1993.  

The Board finds that there is no competent medical evidence 
which establishes that sinusitis first manifested in service 
or was diagnosed in service.  The service medical records are 
silent for complaints, treatment, or diagnosis of sinusitis 
or any other sinus disorder.  Significantly, the service 
separation examination report, dated in September 1970, 
indicates that examination of the sinuses was normal.  

The Board concedes that the veteran engaged in combat with 
the enemy during a period of war.  Service records show that 
he was awarded the Combat Infantryman's Badge.  Under 38 
U.S.C.A. § 1154(b), a veteran, who engaged in combat, may use 
satisfactory lay evidence to show that an injury or disease 
happened in service, but not to show a current diagnosis or a 
nexus between a current condition and service.  See Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  Generally, section 
1154(b) is applied to a combat veteran's advantage where 
there are no service medical records because the records were 
lost or destroyed.   

The Board notes that the veteran is not asserting that he 
incurred sinusitis in service or in combat.  The veteran is 
asserting that he incurred sinusitis five years after service 
and this disorder is related to service.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable, since 
the veteran is not alleging that this disorder was incurred 
in service.  

The veteran has not submitted competent medical evidence of a 
nexus between the sinusitis and his period of service.  The 
veteran asserts, in essence, that his sinusitis is related to 
his period of service.  However, the veteran is not competent 
to render a medical opinion as to whether his sinusitis is 
medically related to his period of service.  Although the 
veteran is competent to provide an account of his symptoms, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge."  Espiritu, supra.  The 
veteran does not possess the technical or specialized 
knowledge to provide a probative conclusion with respect to 
the etiology of his sinusitis or whether such disorder is 
related to his period of service.  See Espiritu, supra.  The 
Board also points out that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  See Grottveit, supra.  The veteran has not 
submitted any other medical opinion to support his claim.  

As noted above, the evidence of record does not establish a 
diagnosis of chronic sinusitis in service.  Therefore, the 
provisions of 38 C.F.R. § 3.303(b) do not assist the veteran 
in the submission of a plausible claim.  In light of the 
absence of competent medical evidence of a nexus between the 
current diagnosis of sinusitis and the veteran's period of 
service, the veteran's claim is implausible and not well 
grounded.  Therefore, the claim must be denied.  38 U.S.C.A. 
§ 5107(a). 

The Board notes that the veteran may render his claim well 
grounded by submitting competent medical evidence linking or 
relating the current diagnosis of sinusitis to his period of 
service.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  The 
Board finds that the RO made a diligent effort to obtain all 
pertinent treatment records that were identified by the 
veteran and has fulfilled its duty pursuant to 38 U.S.C.A. 
§ 5103 (West 1991).

Service Connection for headaches

In Caluza, supra, in the context of a veteran's claim for 
service connection, the Court stated that in order for a 
claim to be well grounded, that is plausible, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis), (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

The veteran has submitted competent evidence of a current 
disability.  A February 1997 VA neurological examination 
report reflects a diagnosis of vascular headaches occurring 
twice a month without clinical or radiographic evidence of a 
structural intracranial process.  The veteran reported that 
he had had headaches ever since service.  He denied having 
any head injuries.  

The record includes treatment records from the G. Medical 
Clinic, which indicate that the veteran was treated for 
migraine headaches, tension headaches, and cluster headaches 
on thirty-three occasions from October 1987 to October 1993.  

The service medical records are silent for complaints or 
diagnosis of headaches.  Separation examination report, dated 
in September 1970, is silent for complaints or a diagnosis of 
headaches.  A February 1997 VA Agent Orange examination 
report indicates that the veteran reported that six months 
after arriving in Vietnam, he developed headaches.  In 
statements dated in September 1997 and June 1998, the veteran 
indicated that while he was in Vietnam, he was treated in the 
field for headaches by the medic.  He was given aspirin and 
was also given an injection that remedied the problem, but 
the headaches gradually returned.

The Board finds that the veteran's testimony that he had 
headaches in service is satisfactory evidence of service 
incurrence pursuant to the provisions of 38 U.S.C.A. § 
1154(b), since the veteran is asserting that he had headaches 
in service while out in the field.  

However, the veteran has not submitted competent medical 
evidence of a nexus between the current diagnosis of a 
headaches disorder and his period of service, including the 
complaints of headaches in service.  The medical evidence of 
record does not establish a medical nexus.  

The veteran asserts, in essence, that his headache disorder 
first manifested in service and has continued since.  The 
veteran is not competent to render a medical opinion as to 
whether his current headache disorder is medically related to 
his period of service.  Although the veteran is competent to 
provide an account of his symptoms, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu, supra.  The veteran does not 
possess the technical or specialized knowledge to provide a 
probative conclusion with respect to the whether his current 
headaches disorder is related to his complaints of headaches 
in service.  See Espiritu, supra.  The Board also points out 
that lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  See Grottveit, 
supra.  The veteran has not submitted any other medical 
opinion to support his claim.  

Review of the record reveals that there is no competent 
medical evidence that a chronic headache disorder was 
diagnosed in service.  The Board finds that the veteran's 
statements that he had headaches in service and since, are 
insufficient to establish continuity of symptomatology under 
38 C.F.R. § 3.303(b).  The statements are vague and do not 
establish that the veteran had continuous symptomatology due 
to the same disorder since his period of service.  There are 
no clinical records to support the veteran's assertion that 
he has continuity of symptomatology of a headache disorder 
since service.  The treatment records associated with the 
file indicate that the veteran has been treated for headaches 
since 1987.  Furthermore, as noted above, the veteran has not 
submitted competent medical evidence which medically relates 
his current headaches disorder to his complaints of headaches 
for the past 30 years.  Thus, the Board finds that the 
provisions of 38 C.F.R. § 3.303(b) do not assist the veteran 
in the submission of a plausible claim.   

In light of the absence of competent medical evidence of a 
nexus between the current diagnosis of a headache disorder 
and the veteran's period of service, the veteran's claim is 
implausible and not well grounded.  Therefore, the claim must 
be denied.  38 U.S.C.A. § 5107(a). 

The Board notes that the veteran may render his claim well 
grounded by submitting competent medical evidence linking or 
relating the current diagnosis of a headache disorder to his 
period of service.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  The Board finds that the RO made a diligent effort 
to obtain all pertinent treatment records that were 
identified by the veteran and has fulfilled its duty pursuant 
to 38 U.S.C.A. § 5103 (West 1991).


ORDER

Entitlement to service connection for soft tissue mass of the 
neck and a mass under the right arm is denied.

Entitlement to service connection for sinus disorder is 
denied.

Entitlement to service connection for a headache disorder is 
denied.



		
	Heather J. Harter	
	Acting Member, Board of Veterans' Appeals	





	(CONTINUED ON NEXT PAGE)



 

